EX-99.1 For Additional Information, please contact Morgan Stanley Capital I Trust 2016-UBS12 CTSLink Customer Service 1-866-846-4526 Wells Fargo Bank, N.A. Commercial Mortgage Pass-Through Certificates Reports Available www.ctslink.com Corporate Trust Services Series 2016-UBS12 Payment Date: 9/15/17 8480 Stagecoach Circle Record Date: 8/31/17 Frederick, MD 21701-4747 Determination Date: 9/11/17 DISTRIBUTION DATE STATEMENT Table of Contents STATEMENT SECTIONS PAGE(s) Certificate Distribution Detail 2 Certificate Factor Detail 3 Reconciliation Detail 4 Other Required Information 5 Cash Reconciliation 6 Current Mortgage Loan and Property Stratification Tables 7 - 9 Mortgage Loan Detail 10 - 11 NOI Detail 12 - 13 Principal Prepayment Detail 14 Historical Detail 15 Delinquency Loan Detail 16 Specially Serviced Loan Detail 17 - 18 Advance Summary 19 Modified Loan Detail 20 Historical Liquidated Loan Detail 21 Historical Bond/Collateral Loss Reconciliation Detail 22 Interest Shortfall Reconciliation Detail 23 - 24 Operating Advisor / Depositor Master Servicer Special Servicer Asset Representations Reviewer Morgan Stanley Capital I Inc. Midland Loan Services, a Division of PNC Bank, Rialto Capital Advisors, LLC Park Bridge Lender Services LLC 1585 Broadway National Association th Avenue 4th Floor 600 Third Avenue New York, NY 10036 10851 Mastin Street, Suite 300 40th Floor Miami, FL 33172 Overland Park, KS 66210 New York, NY 10016 Contact: General Information Number Contact: Heather Wagner Contact: Thekla Salzman Contact: David Rodgers Phone Number: (212) 761-4000 Phone Number: (913) 253-9570 Phone Number: (305) 229-6465 Phone Number (212) 230-9025 This report is compiled by Wells Fargo Bank, N.A. from information provided by third parties. Wells Fargo Bank, N.A. has not independently confirmed the accuracy of the information. Please visit www.ctslink.com for additional information and special notices. In addition, certificateholders may register online for email notification when special notices are posted. For information or assistance please call 866-846-4526. Copyright 2017, Wells Fargo Bank, N.A. Page 1 of 24 Certificate Distribution Detail Class CUSIP Pass-Through Original Beginning Principal Interest Prepayment Realized Loss / Total Ending Current Rate Balance Balance Distribution Distribution Penalties Additional Trust Distribution Balance Subordination Fund Expenses Level (1) A-1 61691EAW5 1.779000% 38,800,000.00 34,330,041.63 538,601.30 50,894.29 0.00 0.00 589,495.59 33,791,440.33 30.18% A-2 61691EAX3 2.932000% 54,700,000.00 54,700,000.00 0.00 133,650.33 0.00 0.00 133,650.33 54,700,000.00 30.18% A-SB 61691EAY1 3.436000% 56,000,000.00 56,000,000.00 0.00 160,346.67 0.00 0.00 160,346.67 56,000,000.00 30.18% A-3 61691EAZ8 3.337000% 190,000,000.00 190,000,000.00 0.00 528,358.33 0.00 0.00 528,358.33 190,000,000.00 30.18% A-4 61691EBA2 3.596000% 237,609,000.00 237,609,000.00 0.00 712,034.97 0.00 0.00 712,034.97 237,609,000.00 30.18% A-S 61691EBD6 3.778000% 50,497,000.00 50,497,000.00 0.00 158,981.39 0.00 0.00 158,981.39 50,497,000.00 24.02% B 61691EBE4 4.030000% 40,191,000.00 40,191,000.00 0.00 134,974.77 0.00 0.00 134,974.77 40,191,000.00 19.12% C 61691EBF1 4.288754% 42,253,000.00 42,253,000.00 0.00 151,010.59 0.00 0.00 151,010.59 42,253,000.00 13.96% D 61691EAJ4 3.312000% 49,466,000.00 49,466,000.00 0.00 136,526.16 0.00 0.00 136,526.16 49,466,000.00 7.92% E 61691EAL9 3.312000% 23,703,000.00 23,703,000.00 0.00 65,420.28 0.00 0.00 65,420.28 23,703,000.00 5.03% F 61691EAN5 3.312000% 10,306,000.00 10,306,000.00 0.00 28,444.56 0.00 0.00 28,444.56 10,306,000.00 3.77% G 61691EAQ8 3.312000% 30,916,736.00 30,916,736.00 0.00 85,330.19 0.00 0.00 85,330.19 30,916,736.00 0.00% V 61691EAS4 0.000000% 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00% R 61691EAU9 0.000000% 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00% Totals 824,441,736.00 819,971,777.63 538,601.30 2,345,972.53 0.00 0.00 2,884,573.83 819,433,176.33 Original Beginning Ending Class CUSIP Pass-Through Notional Notional Interest Prepayment Total Notional Rate Amount Amount Distribution Penalties Distribution Amount X-A 61691EBB0 0.966693% 577,109,000.00 572,639,041.63 461,305.17 0.00 461,305.17 572,100,440.33 X-B 61691EBC8 0.272234% 132,941,000.00 132,941,000.00 30,159.24 0.00 30,159.24 132,941,000.00 X-D 61691EAA3 0.976754% 49,466,000.00 49,466,000.00 40,263.41 0.00 40,263.41 49,466,000.00 X-E 61691EAC9 0.976754% 23,703,000.00 23,703,000.00 19,293.32 0.00 19,293.32 23,703,000.00 X-F 61691EAE5 0.976754% 10,306,000.00 10,306,000.00 8,388.68 0.00 8,388.68 10,306,000.00 X-G 61691EAG0 0.976754% 30,916,736.00 30,916,736.00 25,165.03 0.00 25,165.03 30,916,736.00 (1) Calculated by taking (A) the sum of the ending certificate balance of all classes less (B) the sum of (i) the ending certificate balance of the designated class and (ii) the ending certificate balance of all classes which are not subordinate to the designated class and dividing the result by (A). Copyright 2017, Wells Fargo Bank, N.A. Page 2 of 24 Certificate Factor Detail Beginning Principal Interest Prepayment Realized Loss / Ending Class CUSIP Balance Distribution Distribution Penalties Additional Trust Balance Fund Expenses A-1 61691EAW5 884.79488737 13.88147680 1.31170851 0.00000000 0.00000000 870.91341057 A-2 61691EAX3 1,000.00000000 0.00000000 2.44333327 0.00000000 0.00000000 1,000.00000000 A-SB 61691EAY1 1,000.00000000 0.00000000 2.86333339 0.00000000 0.00000000 1,000.00000000 A-3 61691EAZ8 1,000.00000000 0.00000000 2.78083332 0.00000000 0.00000000 1,000.00000000 A-4 61691EBA2 1,000.00000000 0.00000000 2.99666667 0.00000000 0.00000000 1,000.00000000 A-S 61691EBD6 1,000.00000000 0.00000000 3.14833337 0.00000000 0.00000000 1,000.00000000 B 61691EBE4 1,000.00000000 0.00000000 3.35833321 0.00000000 0.00000000 1,000.00000000 C 61691EBF1 1,000.00000000 0.00000000 3.57396138 0.00000000 0.00000000 1,000.00000000 D 61691EAJ4 1,000.00000000 0.00000000 2.76000000 0.00000000 0.00000000 1,000.00000000 E 61691EAL9 1,000.00000000 0.00000000 2.76000000 0.00000000 0.00000000 1,000.00000000 F 61691EAN5 1,000.00000000 0.00000000 2.76000000 0.00000000 0.00000000 1,000.00000000 G 61691EAQ8 1,000.00000000 0.00000000 2.75999996 0.00000000 0.00000000 1,000.00000000 V 61691EAS4 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 R 61691EAU9 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 Beginning Ending Class CUSIP Notional Interest Prepayment Notional Amount Distribution Penalties Amount X-A 61691EBB0 992.25456825 0.79933803 0.00000000 991.32129343 X-B 61691EBC8 1,000.00000000 0.22686184 0.00000000 1,000.00000000 X-D 61691EAA3 1,000.00000000 0.81396131 0.00000000 1,000.00000000 X-E 61691EAC9 1,000.00000000 0.81396110 0.00000000 1,000.00000000 X-F 61691EAE5 1,000.00000000 0.81396080 0.00000000 1,000.00000000 X-G 61691EAG0 1,000.00000000 0.81396141 0.00000000 1,000.00000000 Copyright 2017, Wells Fargo Bank, N.A. Page 3 of 24 Reconciliation Detail Principal Reconciliation Loan Group Stated Beginning Principal Unpaid Beginning Scheduled Principal Unscheduled Principal Realized Loss Stated Ending Unpaid Ending Current Principal Balance Principal Balance Principal Adjustments Principal Balance Principal Balance Distribution Amount Total 819,971,777.80 819,971,777.80 538,601.30 0.00 0.00 0.00 819,433,176.50 819,433,176.50 538,601.30 Certificate Interest Reconciliation Accrued Net Aggregate Distributable Distributable Remaining Unpaid Accrual Accrual WAC CAP Interest Interest Class Certificate Prepayment Certificate Certificate Interest Distributable Dates Days Shortfall Shortfall/(Excess) Distribution Interest Interest Shortfall Interest Adjustment Certificate Interest A-1 08/01/2017 - 08/30/2017 30 50,894.29 0.00 50,894.29 0.00 0.00 0.00 50,894.29 0.00 A-2 08/01/2017 - 08/30/2017 30 133,650.33 0.00 133,650.33 0.00 0.00 0.00 133,650.33 0.00 A-SB 08/01/2017 - 08/30/2017 30 160,346.67 0.00 160,346.67 0.00 0.00 0.00 160,346.67 0.00 A-3 08/01/2017 - 08/30/2017 30 528,358.33 0.00 528,358.33 0.00 0.00 0.00 528,358.33 0.00 A-4 08/01/2017 - 08/30/2017 30 712,034.97 0.00 712,034.97 0.00 0.00 0.00 712,034.97 0.00 X-A 08/01/2017 - 08/30/2017 30 461,305.17 0.00 461,305.17 0.00 0.00 0.00 461,305.17 0.00 X-B 08/01/2017 - 08/30/2017 30 30,159.24 0.00 30,159.24 0.00 0.00 0.00 30,159.24 0.00 X-D 08/01/2017 - 08/30/2017 30 40,263.41 0.00 40,263.41 0.00 0.00 0.00 40,263.41 0.00 X-E 08/01/2017 - 08/30/2017 30 19,293.32 0.00 19,293.32 0.00 0.00 0.00 19,293.32 0.00 X-F 08/01/2017 - 08/30/2017 30 8,388.68 0.00 8,388.68 0.00 0.00 0.00 8,388.68 0.00 X-G 08/01/2017 - 08/30/2017 30 25,165.03 0.00 25,165.03 0.00 0.00 0.00 25,165.03 0.00 A-S 08/01/2017 - 08/30/2017 30 158,981.39 0.00 158,981.39 0.00 0.00 0.00 158,981.39 0.00 B 08/01/2017 - 08/30/2017 30 134,974.77 0.00 134,974.77 0.00 0.00 0.00 134,974.77 0.00 C 08/01/2017 - 08/30/2017 30 151,010.59 0.00 151,010.59 0.00 0.00 0.00 151,010.59 0.00 D 08/01/2017 - 08/30/2017 30 136,526.16 0.00 136,526.16 0.00 0.00 0.00 136,526.16 0.00 E 08/01/2017 - 08/30/2017 30 65,420.28 0.00 65,420.28 0.00 0.00 0.00 65,420.28 0.00 F 08/01/2017 - 08/30/2017 30 28,444.56 0.00 28,444.56 0.00 0.00 0.00 28,444.56 0.00 G 08/01/2017 - 08/30/2017 30 85,330.19 0.00 85,330.19 0.00 0.00 0.00 85,330.19 254.22 Totals 2,930,547.38 0.00 2,930,547.38 0.00 0.00 0.00 2,930,547.38 254.22 Copyright 2017, Wells Fargo Bank, N.A. Page 4 of 24 Other Required Information Available Distribution Amount (1) 3,469,148.68 Appraisal Reduction Amount Loan Loan Appraisal Cumulative Most Recent Number Group Reduction ASER Appraisal Controlling Class Information Effected Amount Reduction Date Controlling Class: G Effective as of: 12/7/2016 None Total (1) The Available Distribution Amount includes any Prepayment Premiums . Copyright 2017, Wells Fargo Bank, N.A. Page 5 of 24 Cash Reconciliation Detail Total Funds Collected Total Funds Distributed Interest: Fees: Scheduled Interest 2,941,826.75 Master Servicing Fee - Midland Loan Services 3,530.43 Interest reductions due to Nonrecoverability Determinations 0.00 Trustee Fee - Wells Fargo Bank, N.A. 0.00 Interest Adjustments 0.00 Certificate Administrator Fee - Wells Fargo Bank, N.A. 5,140.31 Deferred Interest 0.00 CREFC Royalty License Fee 353.04 ARD Interest 0.00 Operating Advisor Fee - Park Bridge Lender Services LLC 1,824.86 Net Prepayment Interest Shortfall 0.00 Asset Representations Reviewer Fee- Park Bridge Lender Services LLC 430.71 Net Prepayment Interest Excess 0.00 Total Fees 11,279.36 Extension Interest 0.00 Interest Reserve Withdrawal 0.00 Additional Trust Fund Expenses: Reimbursement for Interest on Advances 0.00 Total Interest Collected 2,941,826.75 ASER Amount 0.00 Principal: Special Servicing Fee 0.00 Scheduled Principal 538,601.30 Rating Agency Expenses 0.00 Unscheduled Principal 0.00 Attorney Fees & Expenses 0.00 Principal Prepayments 0.00 Bankruptcy Expense 0.00 Collection of Principal after Maturity Date 0.00 Taxes Imposed on Trust Fund 0.00 Recoveries from Liquidation and Insurance Proceeds 0.00 Non-Recoverable Advances 0.00 Excess of Prior Principal Amounts paid 0.00 Workout Delayed Reimbursement Amounts 0.00 Curtailments 0.00 Other Expenses 0.00 Negative Amortization 0.00 Total Additional Trust Fund Expenses 0.00 Principal Adjustments 0.00 Interest Reserve Deposit 0.00 Total Principal Collected 538,601.30 Payments to Certificateholders & Others: Other: Interest Distribution 2,930,547.38 Prepayment Penalties/Yield Maintenance 0.00 Principal Distribution 538,601.30 Repayment Fees 0.00 Prepayment Penalties/Yield Maintenance 0.00 Borrower Option Extension Fees 0.00 Borrower Option Extension Fees 0.00 Excess Liquidation Proceeds 0.00 Equity Payments Paid 0.00 Net Swap Counterparty Payments Received 0.00 Net Swap Counterparty Payments Paid 0.00 Total Other Collected: 0.00 Total Payments to Certificateholders & Others 3,469,148.68 Total Funds Collected 3,480,428.05 Total Funds Distributed 3,480,428.04 Copyright 2017, Wells Fargo Bank, N.A. Page 6 of 24 Current Mortgage Loan and Property Stratification Tables Aggregate Pool Scheduled Balance State (3) Scheduled # of Scheduled % of WAM Weighted # of Scheduled % of WAM WAC Weighted Agg. WAC State Agg. Balance Loans Balance (2) Avg DSCR (1) Props Balance (2) Avg DSCR (1) Bal. Bal. 5,000,000 or less 14 46,033,588.11 5.62 110 4.5467 1.689837 Arizona 1 4,851,462.84 0.59 110 3.7929 1.720000 5,000,001 to 10,000,000 8 63,364,963.83 7.73 110 4.5168 1.523474 Arkansas 4 18,272,637.75 2.23 110 4.7450 1.570000 10,000,001 to 15,000,000 6 72,703,025.23 8.87 110 4.2291 2.216371 California 13 127,054,066.16 15.51 110 4.1491 1.373375 15,000,001 to 20,000.000 8 143,802,943.46 17.55 101 4.3372 1.752844 Colorado 1 7,662,915.26 0.94 110 4.6540 1.610000 20,000,001 to 35,000,000 5 169,630,006.51 20.70 98 4.5171 1.779869 Connecticut 8 76,337,429.80 9.32 84 4.5100 1.756882 35,000,001 to 50,000,000 3 118,268,588.56 14.43 109 3.4481 2.902858 Florida 4 91,417,480.00 11.16 109 4.0418 2.937408 50,000,001 or greater 3 205,630,060.80 25.09 110 3.9551 1.848745 Georgia 6 95,301,871.70 11.63 110 3.8777 2.582006 Hawaii 1 9,330,490.15 1.14 110 3.7929 1.720000 Totals 47 819,433,176.50 100.00 106 4.1663 1.968335 Illinois 1 1,976,770.13 0.24 110 5.0300 3.000000 Indiana 1 3,412,500.00 0.42 109 4.4310 2.210000 Iowa 1 2,528,641.24 0.31 110 3.7929 1.720000 Michigan 1 2,695,257.13 0.33 110 3.7929 1.720000 Nevada 2 11,887,609.22 1.45 110 4.2691 1.473112 New Jersey 2 57,250,000.00 6.99 88 3.2445 3.431965 New York 2 90,177,472.15 11.00 110 4.2149 1.703674 Ohio 6 24,879,495.78 3.04 109 3.7810 1.498814 Oklahoma 9 24,515,607.63 2.99 110 4.2934 1.872564 Oregon 1 15,975,203.91 1.95 110 4.8640 1.780000 Pennsylvania 4 4,048,174.10 0.49 110 4.8100 1.330000 Tennessee 3 72,484,227.27 8.85 110 4.1292 1.539043 Texas 3 45,285,671.63 5.53 109 4.9208 1.361924 Washington 3 32,088,192.64 3.92 110 4.5888 1.370000 Totals 77 819,433,176.50 100.00 106 4.1663 1.968335 See footnotes on last page of this section. Copyright 2017, Wells Fargo Bank, N.A. Page 7 of 24 Current Mortgage Loan and Property Stratification Tables Aggregate Pool Debt Service Coverage Ratio (1) Property Type (3) Debt Service # of Scheduled % of WAM WAC Weighted Property # of Scheduled % of WAM WAC Weighted Coverage Ratio Loans Balance Agg. (2) Avg DSCR (1) Agg. (2) Avg DSCR (1) Bal. Type Props Balance Bal. 1.30 or less 3 65,990,060.80 8.05 110 4.0811 1.247806 Lodging 8 99,122,233.89 12.10 110 4.7314 2.341792 1.31 to 1.40 9 121,178,015.47 14.79 109 4.6842 1.347083 Mixed Use 3 88,766,733.46 10.83 110 4.1584 1.582347 1.41 to 1.50 6 44,744,275.02 5.46 110 4.2918 1.442440 Mobile Home Park 1 3,412,500.00 0.42 109 4.4310 2.210000 1.51 to 1.60 7 124,651,536.82 15.21 110 4.1642 1.538489 Multi-Family 16 74,888,449.06 9.14 110 4.4628 1.527480 1.61 to 1.80 6 144,237,304.21 17.60 110 4.1591 1.659849 Office 6 190,250,000.00 23.22 93 3.7067 2.662286 1.81 to 2.00 3 58,456,214.24 7.13 76 4.6229 1.941351 Retail 32 314,374,671.52 38.36 110 4.2339 1.692080 2.01 to 2.25 2 6,174,766.06 0.75 109 4.3586 2.142898 Self Storage 11 48,618,588.55 5.93 110 3.9147 1.644556 2.26 to 2.50 2 21,760,890.16 2.66 110 4.4264 2.424031 2.51 to 3.00 6 138,647,978.65 16.92 101 3.9783 2.715707 Totals 77 819,433,176.50 100.00 106 4.1663 1.968335 3.01 or greater 3 93,592,135.07 11.42 109 3.4298 3.372279 Totals 47 819,433,176.50 100.00 106 4.1663 1.968335 Note Rate Seasoning % of Note # of Scheduled % of WAM Weighted # of Scheduled WAM Weighted Agg. WAC Seasoning Agg. WAC Rate Loans Balance (2) Avg DSCR (1) Loans Balance (2) Avg DSCR (1) Bal. Bal. 4.0000% or less 8 298,398,649.36 36.42 105 3.6371 2.425881 12 months or less 47 819,433,176.50 100.00 106 4.1663 1.968335 4.0001% to 4.5000% 21 276,437,991.05 33.74 110 4.2123 1.646592 13 months to 24 months 0 0.00 0.00 0 0.0000 0.000000 4.5001% or greater 18 244,596,536.09 29.85 102 4.7598 1.773773 25 months to 36 months 0 0.00 0.00 0 0.0000 0.000000 37 months to 48 months 0 0.00 0.00 0 0.0000 0.000000 Totals 47 819,433,176.50 100.00 106 4.1663 1.968335 49 months or greater 0 0.00 0.00 0 0.0000 0.000000 See footnotes on last page of this section. Totals 47 819,433,176.50 100.00 106 4.1663 1.968335 Copyright 2017, Wells Fargo Bank, N.A. Page 8 of 24 Current Mortgage Loan and Property Stratification Tables Aggregate Pool Anticipated Remaining Term (ARD and Balloon Loans) Anticipated Remaining # of Scheduled % of WAM Weighted Agg. (2) WAC Avg DSCR (1) Term (2) Loans Balance Bal. 84 months or less 2 53,000,000.00 6.47 49 4.1495 2.328679 85 months or greater 45 766,433,176.50 93.53 110 4.1675 1.943416 Totals 47 819,433,176.50 100.00 106 4.1663 1.968335 Remaining Amortization Term (ARD and Balloon Loans) Age of Most Recent NOI % of Remaining Amortization # of Scheduled WAM Weighted Age of Most # of Scheduled % of WAM Weighted Agg. WAC Agg. Term Loans Balance (2) Avg DSCR (1) Recent NOI Loans Balance (2) WAC Avg DSCR (1) Bal. Bal. Interest Only 6 275,750,000.00 33.65 102 3.8152 2.503155 Underwriter's Information 32 490,796,967.00 59.89 103 4.2270 2.082090 300 months or less 5 81,854,964.25 9.99 95 4.0152 2.064673 12 months or less 14 248,636,209.50 30.34 110 4.0593 1.859084 301 months or greater 36 461,828,212.25 56.36 110 4.4027 1.631927 13 months to 24 months 1 80,000,000.00 9.76 110 4.1265 1.610000 Totals 47 819,433,176.50 100.00 106 4.1663 1.968335 25 months or greater 0 0.00 0.00 0 0.0000 0.000000 Totals 47 819,433,176.50 100.00 106 4.1663 1.968335 (1) Debt Service Coverage Ratios are updated periodically as new NOI figures become available from borrowers on an asset level. In all cases the most current DSCR provided by the Servicer is used. To the extent that no DSCR is provided by the Servicer, information from the offering document is used. The debt service coverage ratio information was provided to the Certificate Administrator by the Master Servicer and the Certificate Administrator has not independently confirmed the accuracy of such information. (2) Anticipated Remaining Term and WAM are each calculated based upon the term from the current month to the earlier of the Anticipated Repayment Date, if applicable, and the Maturity Date. (3) Data in this table was calculated by allocating pro-rata the current loan information to the properties based upon the Cut-Off Date Balance of each property as disclosed in the offering document. The Scheduled Balance Totals reflect the aggregate balances of all pooled loans as reported in the CREFC Loan Periodic Update File. To the extent that the Scheduled Balance Total figure for the “State” and "Property” stratification tables is not equal to the sum of the scheduled balance figures for each state or property, the difference is explained by loans that have been modified into a split loan structure. The “State” and “Property” stratification tables do not include the balance of the subordinate note (sometimes called the B-piece or a “hope note”) of a loan that has been modified into a split-loan structure. Rather, the scheduled balance for each state or property only reflects the balance of the senior note (sometimes called the A-piece) of a loan that has been modified into a split-loan structure. Copyright 2017, Wells Fargo Bank, N.A. Page 9 of 24 Mortgage Loan Detail Loan Property Interest Principal Gross Anticipated Maturity Neg. Beginning Ending Paid Appraisal Appraisal Res. Mod. Number ODCR Type (1) City State Payment Payment Coupon Repayment Date Amort Scheduled Scheduled Thru Reduction Reduction Strat. Code Date (Y/N) Balance Balance Date Date Amount (2) (3) 30297935 01A1 MU New York NY 284,270.00 0.00 4.127% N/A 11/6/26 N 80,000,000.00 80,000,000.00 9/6/17 30311892 02A1 OF Atlanta GA 210,495.17 0.00 3.732% N/A 11/5/26 N 65,500,000.00 65,500,000.00 9/5/17 30311895 02A4 OF Atlanta GA 46,598.17 0.00 3.732% N/A 11/5/26 N 14,500,000.00 14,500,000.00 9/5/17 30311896 03A1 RT Memphis TN 123,398.55 46,656.16 4.146% N/A 11/1/26 N 34,563,805.23 34,517,149.07 9/1/17 30311898 03A3 RT Memphis TN 123,398.55 46,656.16 4.146% N/A 11/1/26 N 34,563,805.23 34,517,149.07 9/1/17 30311904 04A1 RT Lake Forest CA 205,849.55 84,319.75 3.970% N/A 11/1/26 N 60,214,380.55 60,130,060.80 9/1/17 30297646 05A1 RT Miami FL 135,172.92 0.00 3.450% N/A 9/1/26 N 45,500,000.00 45,500,000.00 9/1/17 30311888 06A1 RT Houston TX 17,177.44 0.00 4.987% N/A 10/6/26 N 4,000,000.00 4,000,000.00 9/11/17 30311923 06A4 RT Houston TX 150,302.64 0.00 4.987% N/A 10/6/26 N 35,000,000.00 35,000,000.00 9/11/17 30311889 07A3 RT Lynwood CA 99,982.10 0.00 3.117% N/A 10/11/26 N 37,250,000.00 37,250,000.00 9/11/17 30297859 8 SS Various Various 116,239.22 70,929.17 3.793% 11/6/26 11/6/41 N 35,589,517.73 35,518,588.56 9/6/17 30297868 09A1 OF Greenwich CT 129,409.50 0.00 4.554% N/A 11/5/21 N 33,000,000.00 33,000,000.00 9/5/17 30297907 10 LO Daytona Beach Shores FL 133,792.38 38,570.11 4.761% N/A 11/6/26 N 32,634,278.48 32,595,708.37 9/11/17 30297885 11A1 RT Federal Way WA 70,311.47 21,844.08 4.589% N/A 11/6/26 N 17,793,766.07 17,771,921.99 9/6/17 30297887 11A3 RT Federal Way WA 39,061.93 12,135.59 4.589% N/A 11/6/26 N 9,885,425.67 9,873,290.08 9/6/17 30297888 11A4 RT Federal Way WA 17,577.87 5,461.01 4.589% N/A 11/6/26 N 4,448,441.58 4,442,980.57 9/6/17 30311890 12 OF Plainsboro NJ 59,967.78 0.00 3.482% 9/5/21 4/30/31 N 20,000,000.00 20,000,000.00 9/5/17 30311891 13 OF Columbus OH 60,794.44 0.00 3.530% N/A 10/7/26 N 20,000,000.00 20,000,000.00 9/7/17 30311907 14 LO Various CT 71,219.81 22,703.93 4.517% N/A 12/1/26 N 18,310,133.73 18,287,429.80 9/1/17 30297899 15 MF Various AR 74,750.15 21,698.86 4.745% N/A 11/6/26 N 18,294,336.62 18,272,637.76 9/11/17 30311908 16 Various West Hartford CT 66,101.04 0.00 4.450% N/A 11/1/26 N 17,250,000.00 17,250,000.00 9/1/17 30297878 17 RT Various Various 67,288.99 0.00 4.810% 11/5/26 5/5/28 N 16,245,750.00 16,245,750.00 9/5/17 30297941 18 LO Hillsboro OR 67,023.04 26,689.70 4.864% N/A 11/6/26 N 16,001,893.61 15,975,203.91 9/11/17 30311909 19 SS San Diego CA 47,885.96 0.00 4.245% N/A 11/1/26 N 13,100,000.00 13,100,000.00 9/1/17 30297579 20 RT Riverside CA 46,069.44 0.00 4.280% N/A 9/5/26 N 12,500,000.00 12,500,000.00 9/5/17 30297820 21 RT Yukon OK 39,969.01 16,137.45 4.002% N/A 11/6/26 N 11,599,555.46 11,583,418.01 9/11/17 30297705 22 LO Stuart FL 41,319.25 13,894.48 4.420% N/A 10/5/26 N 10,856,029.55 10,842,135.07 9/5/17 30297893 23 LO Lawrence NY 43,080.16 11,647.31 4.910% N/A 11/5/26 N 10,189,119.46 10,177,472.15 9/5/17 30311910 24 MF Las Vegas NV 36,495.61 13,056.79 4.269% N/A 11/6/26 N 9,927,618.81 9,914,562.02 9/6/17 30311911 25 MF Lancaster CA 31,411.64 11,237.94 4.269% N/A 11/6/26 N 8,544,666.92 8,533,428.98 9/6/17 30311912 26 RT Hamden CT 29,822.00 0.00 4.440% N/A 11/1/26 N 7,800,000.00 7,800,000.00 9/1/17 30297914 27 RT Broomfield CO 30,747.19 9,284.83 4.654% N/A 11/6/26 N 7,672,200.09 7,662,915.26 9/11/17 30297485 28 LO Cartersville GA 32,196.32 7,659.02 5.210% N/A 11/5/26 N 7,176,443.46 7,168,784.44 9/5/17 30311913 29 MF Sherman TX 24,454.43 11,155.18 4.510% N/A 11/1/26 N 6,296,826.81 6,285,671.63 9/1/17 Copyright 2017, Wells Fargo Bank, N.A. Page 10 of 24 Mortgage Loan Detail Loan Property Interest Principal Gross Anticipated Maturity Neg. Beginning Ending Paid Appraisal Appraisal Res. Mod. Number ODCR Type (1) City State Payment Payment Coupon Repayment Date Amort Scheduled Scheduled Thru Reduction Reduction Strat. Code Date (Y/N) Balance Balance Date Date Amount (2) (3) 30311914 30 MF Avenal CA 22,551.02 8,067.93 4.269% N/A 11/6/26 N 6,134,379.35 6,126,311.42 9/6/17 30311915 31 MF Los Angeles CA 18,157.02 6,495.92 4.269% N/A 11/6/26 N 4,939,113.79 4,932,617.87 9/6/17 30311916 32 MF Van Nuys CA 15,070.33 5,391.61 4.269% N/A 11/6/26 N 4,099,464.44 4,094,072.83 9/6/17 30297821 33 LO Brunswick GA 15,743.40 7,271.86 4.478% N/A 11/6/26 N 4,082,772.01 4,075,500.15 9/11/17 30297828 34 MF Rancho Cordova CA 16,529.03 0.00 5.500% N/A 11/5/26 N 3,490,000.00 3,490,000.00 9/5/17 30297814 35 MH Fort Wayne IN 13,020.68 0.00 4.431% N/A 10/6/26 N 3,412,500.00 3,412,500.00 9/11/17 30311917 36 MF Northridge CA 11,438.92 4,092.43 4.269% N/A 11/6/26 N 3,111,641.71 3,107,549.28 9/6/17 30311918 37 MF Hemet CA 10,167.93 3,637.71 4.269% N/A 11/6/26 N 2,765,903.77 2,762,266.06 9/6/17 30311919 38 MF Van Nuys CA 9,986.36 3,572.75 4.269% N/A 11/6/26 N 2,716,512.65 2,712,939.90 9/6/17 30311920 39 MF Lancaster CA 9,877.42 3,533.78 4.269% N/A 11/6/26 N 2,686,877.90 2,683,344.12 9/6/17 30311921 40 RT Tulsa OK 9,816.41 0.00 4.810% N/A 11/1/26 N 2,370,000.00 2,370,000.00 9/1/17 30297915 41 RT Chicago IL 8,571.70 2,201.43 5.030% N/A 11/6/26 N 1,978,971.56 1,976,770.13 9/11/17 30311922 42 MF Las Vegas NV 7,262.81 2,598.36 4.269% N/A 11/6/26 N 1,975,645.56 1,973,047.20 9/6/17 Totals 2,941,826.75 538,601.30 819,971,777.80 819,433,176.50 0.00 (1) Property Type Code (2) Resolution Strategy Code (3) Modification Code MF - Multi-Family SS - Self Storage 1 - Modification 7 - REO 11 - Full Payoff 1 - Maturity Date Extension 6 - Capitalization on Interest RT - Retail 98 - Other 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties 2 - Amortization Change 7 - Capitalization on Taxes HC - Health Care SE - Securities 3 - Bankruptcy 9 - Pending Return 13 - TBD 3 - Principal Write-Off 8 - Other IN - Industrial CH - Cooperative Housing 4 - Extension to Master Servicer 98 - Other 4 - Blank 9 - Combination MH - Mobile Home Park WH - Warehouse 5 - Note Sale 10 - Deed in Lieu Of 5 - Temporary Rate Reduction 10 - Forbearance OF - Office ZZ - Missing Information 6 - DPO Foreclosure MU - Mixed Use SF - Single Family LO - Lodging Copyright 2017, Wells Fargo Bank, N.A. Page 11 of 24 NOI Detail Loan Ending Most Most Most Recent Most Recent Number ODCR Property City State Scheduled Recent Recent NOI Start NOI End Type Balance Fiscal NOI NOI Date Date 30297935 01A1 Mixed Use New York NY 80,000,000.00 14,449,529.00 0.00 30311892 02A1 Office Atlanta GA 65,500,000.00 0.00 0.00 30311895 02A4 Office Atlanta GA 14,500,000.00 0.00 0.00 30311896 03A1 Retail Memphis TN 34,517,149.07 0.00 15,855,404.16 1/1/17 3/31/17 30311898 03A3 Retail Memphis TN 34,517,149.07 0.00 15,855,404.16 1/1/17 3/31/17 30311904 04A1 Retail Lake Forest CA 60,130,060.80 0.00 7,510,374.08 1/1/17 6/30/17 30297646 05A1 Retail Miami FL 45,500,000.00 19,167,796.24 17,550,926.80 1/1/17 6/30/17 30311888 06A1 Retail Houston TX 4,000,000.00 0.00 0.00 30311923 06A4 Retail Houston TX 35,000,000.00 0.00 0.00 30311889 07A3 Retail Lynwood CA 37,250,000.00 0.00 0.00 30297859 8 Self Storage Various Various 35,518,588.56 0.00 4,003,269.42 30297868 09A1 Office Greenwich CT 33,000,000.00 0.00 0.00 30297907 10 Lodging Daytona Beach Shores FL 32,595,708.37 0.00 0.00 30297885 11A1 Retail Federal Way WA 17,771,921.99 0.00 5,060,708.20 1/1/17 3/31/17 30297887 11A3 Retail Federal Way WA 9,873,290.08 0.00 5,060,708.20 1/1/17 3/31/17 30297888 11A4 Retail Federal Way WA 4,442,980.57 0.00 5,060,708.20 1/1/17 3/31/17 30311890 12 Office Plainsboro NJ 20,000,000.00 0.00 0.00 30311891 13 Office Columbus OH 20,000,000.00 0.00 0.00 30311907 14 Lodging Various CT 18,287,429.80 0.00 0.00 30297899 15 Multi-Family Various AR 18,272,637.76 0.00 0.00 30311908 16 Various West Hartford CT 17,250,000.00 0.00 0.00 30297878 17 Retail Various Various 16,245,750.00 0.00 0.00 30297941 18 Lodging Hillsboro OR 15,975,203.91 0.00 0.00 30311909 19 Self Storage San Diego CA 13,100,000.00 0.00 0.00 30297579 20 Retail Riverside CA 12,500,000.00 0.00 0.00 30297820 21 Retail Yukon OK 11,583,418.01 0.00 1,764,392.96 1/1/17 6/30/17 30297705 22 Lodging Stuart FL 10,842,135.07 1,621,602.53 2,252,879.08 1/1/17 6/30/17 30297893 23 Lodging Lawrence NY 10,177,472.15 0.00 0.00 30311910 24 Multi-Family Las Vegas NV 9,914,562.02 0.00 0.00 30311911 25 Multi-Family Lancaster CA 8,533,428.98 0.00 0.00 30311912 26 Retail Hamden CT 7,800,000.00 0.00 0.00 30297914 27 Retail Broomfield CO 7,662,915.26 0.00 0.00 30297485 28 Lodging Cartersville GA 7,168,784.44 0.00 0.00 30311913 29 Multi-Family Sherman TX 6,285,671.63 0.00 727,269.76 1/1/17 6/30/17 Copyright 2017, Wells Fargo Bank, N.A. Page 12 of 24 NOI Detail Loan Ending Most Most Most Recent Most Recent Number ODCR Property City State Scheduled Recent Recent NOI Start NOI End Type Balance Fiscal NOI NOI Date Date 30311914 30 Multi-Family Avenal CA 6,126,311.42 0.00 0.00 30311915 31 Multi-Family Los Angeles CA 4,932,617.87 0.00 466,844.94 1/1/17 6/30/17 30311916 32 Multi-Family Van Nuys CA 4,094,072.83 0.00 0.00 30297821 33 Lodging Brunswick GA 4,075,500.15 0.00 0.00 30297828 34 Multi-Family Rancho Cordova CA 3,490,000.00 0.00 0.00 30297814 35 Mobile Home Park Fort Wayne IN 3,412,500.00 0.00 0.00 30311917 36 Multi-Family Northridge CA 3,107,549.28 0.00 324,962.48 1/1/17 6/30/17 30311918 37 Multi-Family Hemet CA 2,762,266.06 0.00 359,558.80 1/1/17 6/30/17 30311919 38 Multi-Family Van Nuys CA 2,712,939.90 0.00 0.00 30311920 39 Multi-Family Lancaster CA 2,683,344.12 0.00 0.00 30311921 40 Retail Tulsa OK 2,370,000.00 0.00 147,492.80 1/1/17 6/30/17 30297915 41 Retail Chicago IL 1,976,770.13 0.00 0.00 30311922 42 Multi-Family Las Vegas NV 1,973,047.20 0.00 0.00 Total 819,433,176.50 Copyright 2017, Wells Fargo Bank, N.A. Page 13 of 24 Principal Prepayment Detail Loan Number Loan Group Offering Document Principal Prepayment Amount Prepayment Penalties Cross-Reference Payoff Amount Curtailment Amount Prepayment Premium Yield Maintenance Premium No Principal Prepayments this Period Totals Copyright 2017, Wells Fargo Bank, N.A. Page 14 of 24 Historical Detail Delinquencies Prepayments Rate and Maturities Distribution 30-59 Days 60-89 Days 90 Days or More Foreclosure REO Modifications Curtailments Payoff Next Weighted Avg. WAM Date # Balance # Balance # Balance # Balance # Balance # Balance # Amount # Amount Coupon Remit 9/15/17 0 0 0 0 0 0 0 0 4.166295% 106 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.150321% 8/17/17 0 0 0 0 0 0 0 0 4.166381% 107 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.150407% 7/17/17 0 0 0 0 0 0 0 0 4.166466% 108 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.150491% 6/16/17 0 0 0 0 0 0 0 0 4.166562% 109 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.150587% 5/17/17 0 0 0 0 0 0 0 0 4.166646% 110 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.150671% 4/17/17 0 0 0 0 0 0 0 0 4.166741% 111 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.150765% 3/17/17 0 0 0 0 0 0 0 0 4.166824% 112 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.150848% 2/17/17 0 0 0 0 0 0 0 0 4.166939% 113 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.150963% 1/18/17 0 0 0 0 0 0 0 0 4.167021% 114 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.151045% Note: Foreclosure and REO Totals are included in the delinquencies aging categories. Copyright 2017, Wells Fargo Bank, N.A. Page 15 of 24 Delinquency Loan Detail Offering # of Current Outstanding Status of Resolution Servicing Foreclosure Actual Outstanding Bankruptcy REO Loan Number Document Months Paid Through P & I P & I Mortgage Strategy Transfer Date Date Principal Servicing Date Date Cross-Reference Delinq. Date Advances Advances ** Loan (1) Code (2) Balance No Delinquent Loans this Period Totals (1) Status of Mortgage Loan (2) Resolution Strategy Code A - Payment Not Received 0 - Current 4 - Performing Matured Balloon 1 - Modification 7 - REO 11 - Full Payoff But Still in Grace Period 1 - 30-59 Days Delinquent 5 - Non Performing Matured Balloon 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties Or Not Yet Due 2 - 60-89 Days Delinquent 6 - 121+ Days Delinquent 3 - Bankruptcy 9 - Pending Return 13 - TBD B - Late Payment But Less 3 - 90-120 Days Delinquent 4 - Extension to Master Servicer 98 - Other Than 30 Days Delinquent 5 - Note Sale 10 - Deed In Lieu Of ** Outstanding P & I Advances include the current period advance. 6 - DPO Foreclosure Copyright 2017, Wells Fargo Bank, N.A. Page 16 of 24 Specially Serviced Loan Detail - Part 1 Loan Offering Servicing Resolution Scheduled Property Interest Actual Net DSCR Note Maturity Remaining Number Document Transfer Strategy State Rate Balance Operating DSCR Date Date Amortization Cross-Reference Date Code (1) Balance Type (2) Income Date Term No Specially Serviced Loans this Period (1) Resolution Strategy Code (2) Property Type Code 1 - Modification 7 - REO 11 - Full Payoff MF - Multi-Family SS - Self Storage 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties RT - Retail 98 - Other 3 - Bankruptcy 9 - Pending Return 13 - TBD HC - Health Care SE - Securities 4 - Extension to Master Servicer 98 - Other IN - Industrial CH - Cooperative Housing 5 - Note Sale 10 - Deed in Lieu Of MH - Mobile Home Park WH - Warehouse 6 - DPO Foreclosure OF - Office ZZ - Missing Information MU - Mixed Use SF - Single Family LO - Lodging Copyright 2017, Wells Fargo Bank, N.A. Page 17 of 24 Specially Serviced Loan Detail - Part 2 Offering Resolution Site Loan Appraisal Appraisal Other REO Document Strategy Inspection Phase 1 Date Number Date Value Property Revenue Cross-Reference Code (1) Date No Specially Serviced Loans this Period (1) Resolution Strategy Code 1 - Modification 7 - REO 11 - Full Payoff 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties 3 - Bankruptcy 9 - Pending Return 13 - TBD 4 - Extension to Master Servicer 98 - Other 5 - Note Sale 10 - Deed in Lieu Of 6 - DPO Foreclosure Copyright 2017, Wells Fargo Bank, N.A. Page 18 of 24 Advance Summary Current P&I Outstanding P&I Outstanding Servicing Current Period Interest Loan Group on P&I and Servicing Advances Advances Advances Advances Paid Totals 0.00 0.00 0.00 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 19 of 24 Modified Loan Detail Offering Loan Pre-Modification Post-Modification Pre-Modification Post-Modification Modification Document Modification Description Number Balance Balance Interest Rate Interest Rate Date Cross-Reference No Modified Loans Totals Copyright 2017, Wells Fargo Bank, N.A. Page 20 of 24 Historical Liquidated Loan Detail Beginning Fees, Most Recent Gross Sales Net Proceeds Net Proceeds Date of Current Current Period Cumulative Loss to Loan Distribution Realized ODCR Scheduled Advances, Appraised Proceeds or Received on Available for Period Adj. Adjustment Adjustment with Cum Date Loss to Trust Balance and Expenses * Value or BPO Other Proceeds Liquidation Distribution to Trust to Trust to Trust Adj. to Trust No Liquidated Loans this Period Current Total Cumulative Total * Fees, Advances and Expenses also include outstanding P & I advances and unpaid fees (servicing, trustee, etc.). Copyright 2017, Wells Fargo Bank, N.A. Page 21 of 24 Historical Bond/Collateral Loss Reconciliation Detail Distribution Offering Beginning Aggregate Prior Realized Amts Covered by Interest Modification Additional Realized Loss Recoveries of (Recoveries)/ Document Balance Realized Loss Loss Applied Credit Support/ (Shortages)/ /Appraisal (Recoveries) Applied to Realized Losses Losses Applied to Date Cross-Reference at Liquidation on Loans to Certificates Deal Structure Excesses Reduction Adj. /Expenses Certificates to Date Paid as Cash Certificate Interest No Realized Losses this Period Totals Copyright 2017, Wells Fargo Bank, N.A. Page 22 of 24 Interest Shortfall Reconciliation Detail - Part 1 Offering Stated Principal Current Ending Special Servicing Fees Non-Recoverable Modified Interest Interest on Document Balance at Scheduled ASER (PPIS) Excess (Scheduled Rate (Reduction) Monthly Liquidation Work Out Advances Cross-Reference Contribution Balance Interest) /Excess There are no Interest Shortfalls for the above columns for this Period Totals Copyright 2017, Wells Fargo Bank, N.A. Page 23 of 24 Interest Shortfall Reconciliation Detail - Part 2 Offering Stated Principal Current Ending Reimb of Advances to the Servicer Other (Shortfalls)/ Document Balance at Scheduled Comments Cross-Reference Contribution Balance Current Month Left to Reimburse Master Servicer Refunds There are no Interest Shortfalls for the above columns for this Period Totals Interest Shortfall Reconciliation Detail Part 2 Total 0.00 Interest Shortfall Reconciliation Detail Part 1 Total 0.00 Total Interest Shortfall Allocated to Trust 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 24 of 24
